Judgment, Supreme Court, New York County (Edward H. Lehner, J.), entered December 30, 1992, inter alia, confirming an arbitration award in favor of respondent and denying a motion by petitioner to disqualify respondent’s attorneys, unanimously affirmed, without costs.
An award of punitive damages cannot be inferred simply from the fact that the amount was not arrived at by precise mathematical calculations (Matter of Disston Co. [Aktiebolag], 176 AD2d 679, 680, lv denied 79 NY2d 757). As for disqualification of respondent’s attorneys, the argument was not formally raised by petitioner until after respondent had cross-moved to confirm the award, and, as such, was waived. In any event, the possibility that petitioner might call respondent’s attorney as a witness was insufficient grounds for disqualification (NYK Line [N. Am.] v Mitsubishi Bank, 171 AD2d 486). We have considered petitioner’s other arguments and find them to be without merit. Concur—Carro, J. P., Rosenberger, Ellerin, Wallach and Rubin, JJ.